Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 12/15/2020.
In accordance with Applicant’s amendment, claims 1 and 4 are amended and claims 18-21 are added as new claims.  Claims 1, 3-4, 6, and 18-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/15/2020 have been entered.

Response to Amendment
Applicant’s amendments have been entered and addressed via the updated 35 USC §103 rejection set forth below.

Response to Arguments
Applicant's arguments with respect to the §103 rejection has been considered, however the remarks are primarily raised in support of the new limitations added to independent claim 1, which are believed to be fully addressed in the updated §103 rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 19-21 are rejected under 35 U.S.C. §103 as unpatentable over Cochrane et al. (US 2015/0348071, hereinafter “Cochrane”) in view in view of Cochrane et al. (US 2016/0225021 hereinafter “Cochrane-021”).

Claim 1:  Cochrane teaches a method for generating a predicted intent of a user at a user device, the method comprising:
collecting by a processing unit of a training server training behavioral data from a plurality of user devices, the training behavioral data being representative of a series of actions performed by a user of each of the plurality of user devices while visiting a specific website (paragraphs 6-8:  collecting, at a survey server, behavioral data from a plurality of user devices. The behavioral data are representative of a series of actions performed by a user of each of the plurality of user devices while visiting a website [wherein describing the “server” as a “training server” does not impose additional patentable weight since the modifier “training” does not alter the nature of the server; moreover, Cochrane’s “server” is reasonably understood as functioning as a “training server” since it is trained by storing and utilizing user behavioral data, intent data, and the like to perform a function, e.g., predict user patterns, to customer/improve a visitor’s website experience]);
collecting by the processing unit of the training server training survey participation data from at least some of the plurality of user devices, the training survey participation data corresponding to survey information received from the users of the at least some of the plurality of user devices when participating to a web survey related to the visit of the specific website (paragraphs 6, 68, 72, 108-109, 138, 142, and 144:  collecting, at the survey server, survey participation data from some of the plurality of user devices. The survey participation data correspond to survey information received from the users of some of the plurality of the user devices in relation to the visiting of the website), the survey information received from the users of the at least some of the plurality of user devices being at least partially related to an intent of the users for visiting the specific website (paragraphs 2, 146, 148, 152:  a purpose of visit question; Reference is now made to FIG. 11a and FIG. 11b. FIG. 11a and FIG. 11b illustrate schematic representations of factual metrics and adjusted metrics for a survey question related to the purpose of visit; identify the potential intent of their patrons in relation with their brand, services and products; response to the question about the purpose of visit);
determining by the processing unit of the training server the intent of the users of the at least some of the plurality of user devices in relation to the visit of the specific website based on the training survey participation data (paragraphs 2, 146, 148, 152, and Figs. 5a-f and 11a-b:  In the context of the present disclosure, a behavioral category is a behavioral model that is associated with a metric, for instance a purpose of visit being Purchase. In general a plurality of behavioral categories are associated with a metric, and a similar or close behavioral category may be associated with distinct results for the same question of a survey; a purpose of visit question; Reference is now made to FIG. 11a and FIG. 11b. FIG. 11a and FIG. 11b illustrate schematic representations of factual metrics and adjusted metrics for a survey question related to the purpose of visit; identify the potential intent of their patrons in relation with their brand, services and products);
analyzing by the processing unit of the training server the intent of the users of the at least some of the plurality user devices and the corresponding training behavioral data to infer correlations between the intent of the users of the at least some of the plurality of user devices and the corresponding training behavioral data (paragraphs 6-7, 145-148, and 170:  participation data and related behavioral data are compared and/or combined to the predicted survey participation data and related behavioral data. The comparison and/or combination result in the generation of the adjusted metrics in step 814. Resulting from this process, one or more adjusted metrics is associated to each visit or to groups of visits (with proportions when more than one adjusted metrics is associated). For instance, website visit(s) would be associated a proportion of 0.2 for Search and 0.8 for Purchase for a purpose of visit question, based on the correlation of behavioral data being of 0.2 and 0.8 for two categories, or a combinations of multiple categories summing up for each adjusted metrics to 0.2 and 0.8; analyzing the survey participation data and related behavioral data for identifying predictive survey participation patterns; survey server 40 compares the behavioral data for which no survey participation data has been collected, with behavioral categories [which may include the “purpose of visit” category, see par. 146], so as to determine a correlation indicator between the behavioral data for which no survey participation data was collected and the predictive survey participation patterns);
generating by the processing unit of the training server a predictive user intent model based on the inferred correlations (Abstract and paragraphs 7-8, 145-148, 152-159, 170, and Figs. 11a-b:   wherein Fig. 11b displays a generated user intent model based on the inferred correlations by using the inferred correlations discussed in paragraph 148  to show information about likelihood of participants’ purpose of visit -  e.g., FIG. 11b provides adjusted metrics, based on the predictive survey participation patterns, which show that a higher portion of the visitors who did to participate in the survey or refused to participate are likely to have another response to the question about the purpose of visit; The survey participation data and related behavioral data are analyzed by the survey server to generate predictive survey participation patterns. Contextual data may also collected from some of the plurality of user devices and analyzed with related collected contextual data for generating predictive contextual patterns; survey server 40 compares the behavioral data for which no survey participation data has been collected, with behavioral categories, so as to determine a correlation indicator between the behavioral data for which no survey participation data was collected and the predictive survey participation patterns [i.e., inferred correlations]; survey server 40 compares the behavioral data for which no survey participation data has been collected, with behavioral categories [which may include the “purpose of visit” category, see par. 146], so as to determine a correlation indicator between the behavioral data for which no survey participation data was collected and the predictive survey participation patterns; generating predictive contextual patterns by the survey server 40 may also comprise evaluating a correlation indicator between the behavioral data for which no contextual data was collected and the predictive contextual patterns), the predictive user intent model allowing to extrapolate a user intent using behavioral data (paragraph 149:  extrapolation of the survey responses that user of user devices who did not participate in the survey may have provided, based on the responses provided by the portion of the visitors who participated in the survey, using the predictive survey participation patterns to perform the extrapolation);
transmitting the predictive [information] from the training server to a current user device and storing the predictive [information] at a memory of the current user device (paragraphs 117, 146, 152, 155, 164-165, 168, claim 16, and Figs. 11a-b:  server 30 hosting the website generally stores the user device configurations and preferences in association with the session identifier or a visitor identifier. A visitor identifier is maintained over multiple website visits through the use of a cookie stored in memory of the user device; The predicted contextual data may also be stored in the cookie located in the memory of the user device 20. Accordingly, when the survey server 40 determines the predicted contextual data for a visitor identifier and/or a user device identifier and/or a session identifier, the survey server 40 may transmit the predicted contextual data to the corresponding user device so as to update the cookie corresponding to the website);
collecting by a processing unit of the current user device current behavioral data, the current behavioral data being representative of a series of actions performed by a user of the current user device while visiting the specific website (paragraphs 36, 160, and 169-172:  During or after the website visit, the survey server 40 collects behavioral data from the user of the user device, analyzes the behavioral data to previously collected behavioral data from user devices with known contextual data (configurations and preferences), so as to determine predicted contextual data to be applied for the current website visit or in the context of the current website visit; the survey server 40 collects from a user device 20 behavioral data as the user device 20 accesses webpages of the website and interacts with the displayed webpages. The received behavioral data also include an event identifying the end of the website visit by the user device 20. In some occasions, the collected behavioral data received from the user device 20 also include an indication of when the user has performed a setup of contextual data).

Cochrane does not explicitly teach:
transmitting the predictive user intent model … to a current user device and storing the predictive user intent model at a memory of the current user device;
determining by the processing unit of the current user device a predicted intent of the user of the current user device in relation to the specific website based on the current behavioral data and the predictive user intent model transmitted by the training server stored at the current user device.

Cochrane-021 teaches:
transmitting the predictive user intent model … to a current user device and storing the predictive user intent model at a memory of the current user device (paragraphs 71, 73, and Fig. 2B:   describing transmission/storage of a cookie with information concerning user intent pertinent to retargeting of an advertisement [i.e., user intent model] on the user’s device – e.g., the determined user intent received at step 470 by the current user device 100 may be stored in a cookie, along with an identifier of the current website (e.g. its URL). When the user of the current user device 100 visits another website, a script related to the advertisement server 300 is executed by the browser of the current user device 100, sending a request for an advertisement to the advertisement server 300. This request corresponds to step 475, and contains the determined user intent and the identifier of the corresponding website for which the user intent was determined…the advertisement server 300 further uses the determined user intent to select a particular retargeting advertisement directed to the selected previously visited website (at step 480). Taking into consideration the determined user intent allows for a selection of a particular retargeting advertisement more prone to driving the user to visit the selected previously visited website again; determined user intent is stored in the memory 120 (e.g. via a cookie) of the current user device 100 (along with an identifier of the corresponding current web site). When the current user device 100 visits another website, and requests the advertisement server 300 to select a retargeting advertisement);
determining by the processing unit of the current user device a predicted intent of the user of the current user device in relation to the specific website based on the current behavioral data and the predictive user intent model transmitted by the training server stored at the current user device (paragraphs 7-9, 21, 55-57, 71, 73-74, 89, and Fig. 2B:  describing the use of the user intent model stored in the cookie along with current user behavior data to determine a predicted intent of the user in relation to the specific website in order to retarget an advertisement to the user – e.g., the predictive user intent patterns generated at step 425 and stored at step 450 are used to determine an intent of the users of the current user devices 100 in relation to the visiting the current web site; intent of the user has been determined based on the collected behavioral data and the predictive user intent patterns by the survey server; execution of steps 475 and 480 depend on a specific implementation of the interactions between the current user device 100 and the advertisement server 300. For instance, the determined user intent received at step 470 by the current user device 100 may be stored in a cookie, along with an identifier of the current website (e.g. its URL). When the user of the current user device 100 visits another website, a script related to the advertisement server 300 is executed by the browser of the current user device 100, sending a request for an advertisement to the advertisement server 300. This request corresponds to step 475, and contains the determined user intent and the identifier of the corresponding website for which the user intent was determined. The request may contain a plurality of identifiers of websites previously visited by the user of the current user device 100, at least one of them having a corresponding user intent. The advertisement server 300 generally uses a biding algorithm for selecting one among the previously visited websites as candidate for advertisement retargeting (this step is not represented in FIG. 400, since it is well known in the art of retargeted advertisement). If the selected previously visited website is a website for which a user intent has been determined at step 465, and transmitted at steps 470 and 475, the advertisement server 300 further uses the determined user intent to select a particular retargeting advertisement directed to the selected previously visited website (at step 480). Taking into consideration the determined user intent allows for a selection of a particular retargeting advertisement more prone to driving the user to visit the selected previously visited website again; Alternatively, the determined user intent is stored in the memory 120 (e.g. via a cookie) of the current user device 100 (along with an identifier of the corresponding current web site)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cochrane with Cochrane-021 because the references are analogous since they are directed to features for analyzing survey participation patterns, which is within Applicant’s field of endeavor of generating predicted survey participation data, and modifying the teachings of Cochrane to include Cochrane-021’s features for transmitting/storing the user intent model on the current user’s device and for determining the user’s predicted intent in relation to a specific website based on the model and current behavioral data, in the manner claimed, would be a compatible yet beneficial extension of Cochrane’s existing feature for storing contextual/configuration data via cookies on users’ devices and using information stored in the cookies for providing the benefit of identifying, tracking, and/or customizing interaction with specific users devices, and because taking into consideration the indicator of predicted user intent allows for a selection of a particular retargeting advertisement more prone to driving the user to visit the specific website again (Cochrane-021 at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:  Cochrane further teaches wherein the training behavioral data and the current behavioral data comprise at least one of the following: visited URLs of the specific website, a keyword occurrence during the visit of the specific website, a time spent on a visited web page of the specific website, a scrolling activity on a visited web page of the specific website, a backtracking activity on a visited web page of the specific website, an action firing activity on a visited web page of the specific website, an exit activity on a visited web page of the specific website, and a hit activity on a visited web page of the specific website (paragraphs 70, 82, 143, and 170:  Examples of behavioral data include a list of URLs visited, a time spent on visiting webpages, an event taking place following an action such as scrolling down a webpage, activation of a control present in a webpage, submission of a completed form, initiation of the play of a music file or a video, initiation of an interactive content, etc.).

Claim 19:  Cochrane further teaches wherein the current user device is a mobile device (paragraphs 29, 71, and Fig. 1:  Examples of web client include: a web browser, an email client, an RSS reader, hosted on a desktop computer, a laptop computer, a mobile or another digital device; user device 20 such as the type of user device 20 (a mobile phone, a tablet, a laptop or desktop computer, etc.)).

Claim 20:  Cochrane further teaches wherein the current user device is a mobile device consisting of a smartphone or a tablet (paragraphs 29, 71, and Fig. 1:  Examples of web client include: a web browser, an email client, an RSS reader, hosted on a desktop computer, a laptop computer, a mobile or another digital device; user device 20 such as the type of user device 20 (a mobile phone, a tablet, a laptop or desktop computer, etc.)).

Claim 21:  Cochrane does not teach the limitation of claim 21.
However, Cochrane-021 further teaches further teaches wherein the predicted intent of the user of the current user device in relation to the specific website consists of information gathering, price learning, purchase, account management or user support (paragraphs 48, 75, and 83:  the user intent for visiting a website comprises at least one of the following: information, purchase and support; generating audience segments based at least on the intents of the users…FIG. 4 illustrates four audience segments (101, 102, 103 and 104) respectively corresponding to the following user intents: purchase, information, support and other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Cochrane/Cochrahe-021, Cochrane-021’s predicted intent in relation to a specific website consisting of information gathering, price learning, purchase, account management or user support, as claimed, because taking into consideration a user’s predicted intent when visiting a website allows for a selection of a particular retargeting advertisement more prone to driving the user to visit the specific website again (Cochrane-021 at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4 and 6 are rejected under 35 U.S.C. §103 as unpatentable over Cochrane et al. (US 2015/0348071, hereinafter “Cochrane”) in view of Cochrane et al. (US 2016/0225021 hereinafter “Cochrane-021”), as applied to claim 1 above, and further in view of Pliner (US 2015/0332156).

Claim 4:  Cochrane, in view of Chochrane-021, teaches the limitations of claim 1 as set forth above.  With respect to claim 4, Cochrane teaches the analysis by the processing unit of the training server of the intent of the users of the at least some of the plurality of user devices and the corresponding training behavioral data to infer correlations (as discussed above in the rejection of claim 1), but does not explicitly teach the analysis as being performed by one of the following means: a neural network, a k-nearest neighbors algorithm, and a Bayes classifier.
Pliner teaches analyzing survey data to build a predictive model using analysis techniques performed by one of the following means: a neural network, a k-nearest neighbors algorithm, and a Bayes classifier (paragraphs 13-15: teaches the use of neural networks and Bayes methods to facilitate the analysis – e.g., Traditional approaches to this problem include, but are not limited to, logistic regression, neural networks, decision trees, and naive Bayes methods. In this example, however, these methods do not work when information on past purchases is not available. Although these methods do not work in this example, if findings of a survey where respondents were asked to express their interest in purchasing the product/service exist, the summarized data is used to build the predictive model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cochrane/Cochrane-021 with Pliner because the references are analogous since they are directed to features for predictive analytics based on survey data and user behavior, which falls within Applicant’s field of endeavor of generating predicted survey participation data, and because applying Pliner’s analysis techniques to Cochrane’s survey participation and behavioral data, in the manner claimed,  would serve the motivation to improve the accuracy of the inferences derived from the collected data; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Cochrane, in view of Chochrane-021, teaches the limitations of claim 1 as set forth above.  With respect to the limitation of wherein the predictive user intent model consist of parameters of a neural network and the processing unit of the current user device processes the current behavioral data with the neural network configured with the parameters to determine the predicted intent of the user of the current user device, Cochrane teaches wherein the predictive user intent model consist of parameters of … and the processing unit of the current user device processes the current behavioral data with the … configured with the parameters to determine the predicted intent of the user of the current user device (paragraphs 6-7, 145-148, 160, and 169-172:  determine predicted contextual data to be applied for the current website visit or in the context of the current website visit; assignment of the predicted contextual data may further take into consideration determining at least one correlation indicator between the indicators in the behavior of the user of the user device with behavior of users with particular contextual data…This correlation permits to identify the most suitable predictive survey participation pattern to be related to the behavioral data for which no survey participation data has been collected, to generate a predicted survey participation data therefor. When the most suitable predictive survey participation pattern has been identified, based on the correlation indicator, the predictive survey participation pattern is applied to the behavioral data for which no survey participation data has been collected, so as to produce the predicted survey participation; participation data and related behavioral data are compared and/or combined to the predicted survey participation data and related behavioral data. The comparison and/or combination result in the generation of the adjusted metrics in step 814. Resulting from this process, one or more adjusted metrics is associated to each visit or to groups of visits (with proportions when more than one adjusted metrics is associated). For instance, website visit(s) would be associated a proportion of 0.2 for Search and 0.8 for Purchase for a purpose of visit question, based on the correlation of behavioral data being of 0.2 and 0.8 for two categories, or a combinations of multiple categories summing up for each adjusted metrics to 0.2 and 0.8; analyzing the survey participation data and related behavioral data for identifying predictive survey participation patterns; survey server 40 compares the behavioral data for which no survey participation data has been collected, with behavioral categories [which may include the “purpose of visit” category, see par. 146]), but does not teach the model’s parameters as being of a neural network.
However, Pliner teaches analyzing survey data to build a predictive model including utilizing a neural network to build the predictive model (paragraphs 13-15: e.g., Traditional approaches to this problem include, but are not limited to, logistic regression, neural networks, decision trees, and naive Bayes methods. In this example, however, these methods do not work when information on past purchases is not available. Although these methods do not work in this example, if findings of a survey where respondents were asked to express their interest in purchasing the product/service exist, the summarized data is used to build the predictive model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cochrane/Cochrane-021 with Pliner because the references are analogous since they are directed to features for predictive analytics based on survey data and user behavior, which is reasonably pertinent to Applicant’s field of endeavor of generating predicted survey participation data, and because utilizing a neural network, as taught by Pliner, to facilitate Cochrane’s predictive features would provide the benefit of employing an automated technique to continually improve upon the accuracy/efficiency of the prediction results with by employing the neural network in the modeling; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. §103 as unpatentable over Cochrane et al. (US 2015/0348071, hereinafter “Cochrane”) in view of Cochrane et al. (US 2016/0225021 hereinafter “Cochrane-021”) in view of Pliner (US 2015/0332156), as applied to claim 6 above, and further in view of Fujiwara et al. (US 2002/0091875, hereinafter “Fujiwara”).

Claim 18:  Cochrane, in view of Cochrane-021 and Pliner, teaches the limitations of claim 6 as set forth above, but does not teach the limitation of claim 18.
However, Fujiwara teaches wherein the parameters of the neural network include weights of the neural network (paragraph 179: The CPU 41 adds a predicted response rate obtained from an analytical technique based on the decision tree to a predicted response rate obtained from another analytical technique based on the neural network in accordance with a weighted expression with both weights set at 1. In this way, one of the analytical techniques can compensate the prediction precision provided by the other analytical technique for its deficiency and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cochrane/Cochrane-021/Pliner with Fujiwara because the references are analogous since they are directed to features for predictive analytics based observed user behavior, which is reasonably pertinent to Applicant’s field of endeavor of generating predicted survey participation data, and because utilizing a neural network that includes weights, as taught by Fujiwara, to facilitate Cochrane’s predictive features would provide the benefit of employing an automated technique to improve upon the accuracy of the neural network by compensating the prediction precision results of the neural network (Fujiwara at paragraph 179); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kannan et al. (US 2014/0143017):  discloses features for administering proactive surveys based on customer information, including tailoring surveys to customers based on a click path, customer history, and customer interests (Abstract).
Predicting potential respondents' decision to participate in web surveys Fang, Jiaming; Wen, Chao. International Journal of Services Technology and Management 18.1-2: 16. Inderscience Enterprises Ltd. (2012) (Abstract):  discloses a model for, inter alia, predicting a potential survey respondent’s web survey participation intention.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683